                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                       PENSACOLA DIVISION


PHILIP M. MONIER,

      Petitioner,

v.                                           CASE NO. 3:16cv174/MCR/EMT

JULIE JONES,

     Respondent.
___________________________/

                                   ORDER

      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated November 26, 2018. ECF No. 57. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of any timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
                                                                        Page 2 of 2

      Accordingly, it is now ORDERED as follows:

      1.    The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.

      2.    The amended petition for writ of habeas corpus, ECF No. 7, is DENIED.

      3.    A certificate of appealability is DENIED.

      DONE AND ORDERED this 22nd day of January 2019.




                                           s/   M. Casey Rodgers
                                      M. CASEY RODGERS
                                      UNITED STATES DISTRICT JUDGE




Case No. 3:16cv174/MCR/EMT
